DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner believes claim 10 should read “greater than” 1200 Hz and 1000 microseconds.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (PG Pub. 2015/0127062).
Regarding Claim 1, Holley discloses a method comprising:
by a programmer device (see CP 18) configured to program a stimulator device to deliver electrical stimulation via a plurality of electrodes (see electrodes 26),
outputting for display instructions for determining a cathode-minimized configuration (see par. 98-99) of the plurality of electrodes that induces paresthesia over a patient pain pattern at electrical stimulation parameter settings within a first duty cycle range (see step 244; Fig. 7; par. 25);
outputting for display instructions for determining electrical stimulation parameter settings within a second duty cycle range for the stimulator device to deliver non-paresthesia inducing electrical stimulation that at least partially suppresses the pain pattern using the cathode-minimized configuration of the plurality of electrodes (see par. 14 and 24); and
transmitting data to the stimulator device to program the stimulator device to deliver non-paresthesia inducing electrical stimulation at determined parameter settings within the second duty cycle range using the cathode-minimized configuration of the plurality of electrodes (see par. 49 and 50).
Regarding Claims 2 and 12, Holley discloses wherein duty cycle within the first duty cycle range is greater than duty cycle in the second duty cycle range (see par. 30 and 99-101).
Regarding Claims 3 and 13, Holley discloses wherein pulse or charge density within the first duty cycle range is less than pulse or charge density within the second duty cycle range (see par. 30; less than and greater than 1500Hz).
Regarding Claims 4 and 14, Holley discloses receiving user input specifying the cathode-minimized configuration of the plurality of electrodes in response to the instructions for determining the cathode-minimized configuration (see par. 27); and
transmitting data to the stimulator device to program the stimulator device to deliver electrical stimulation at parameter settings within the first duty cycle range using the cathode-minimized stimulation configuration of the plurality of electrodes (see par. 44).
Regarding Claims 5 and 15, Holley discloses outputting for display instructions for performing an impedance measurement to identify electrically-isolated electrodes of the plurality of electrodes and for performing an amplitude adjustment to identify ones of the electrically-isolated electrodes to be excluded from the cathode-minimized configuration (see par. 45).
Regarding Claims 6 and 16, Holley discloses wherein the cathode-minimized configuration comprises a number of anodes greater than or equal to a number of cathodes (see par. 46).
Regarding Claims 7 and 17, Holley discloses outputting for display instructions for testing paresthesia coverage over the patient pain pattern (left lateral or right lateral) for a number of different electrode configurations that are addressable by the stimulator device and that exhibit a different number of cathodes (see par. 11 and 45; electrode E2 in Fig. 6A and electrode E12 in Fig. 6E); and

Regarding Claims 8 and 18, Holley discloses outputting for display instructions for testing paresthesia coverage over the patient pain pattern for a number of different electrode configurations that are addressable by the stimulator device and that exhibit a different number of cathodes but a same number of anodes (see par. 38, 98-99); and
receiving user input specifying at least one of the number of different electrode configurations in response to the instructions for testing paresthesia coverage (see par. 66 and 94).
Regarding Claims 9, 10, and 19, Holley discloses outputting for display instructions for programming stimulation frequency to a value less than or equal to 1200 Hz and for programming stimulation pulse width to a value less than or equal to 1000 microseconds (see par. 25 and 30).
Regarding Claim 11, see rejection of similarly worded claim 1 above. Holley also discloses telemetry circuitry, a user interface, and processing circuitry (see par. 34).
Regarding Claim 20, Holley discloses wherein the user interface is configured to output for display instructions for adjusting perceived stimulation sensation from perceptible to imperceptible and instructions for adjusting perceived stimulation sensation from imperceptible to perceptible (see par. 12, 24-24, and 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA PATEL/
Examiner, Art Unit 3792

/Amanda K Hulbert/Primary Examiner, Art Unit 3792